        Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


 KEVIN WOOTEN, an individual
       Plaintiff,


              v.                               Case No.: 1:20-cv-05166-TCB


 NETFLIX, INC., et. al.,
       Defendants.

           PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION OF
                   DEFENDANTS’ MOTION TO DISMISS

I.    Introduction

      Wooten seeks relief for Defendants’ copyright infringement of his novel

Pennywise: The Hunt for Blackbeard’s Treasure! (the “Novel”) after Defendants wrote,

produced, and released the substantially similar television series, Outer Banks (the

“Series”). Defendants seek a premature dismissal based on a cursory dissection and gross

oversimplification of the Novel by improperly characterizing the Novel’s individual

elements as unprotectable without regard to Wooten’s original selection, development,

and creative arrangement of the Novel’s plot, sequence of events, characters, mood,

setting, and pace, which render them protectable. Even if the Court finds an infringement

determination is ripe at this stage, the substantial similarities are sufficient to survive a

motion to dismiss. Accordingly, Defendants’ Motion to Dismiss should be denied.
        Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 2 of 28




II.   Legal Standard

      Rule 8(a) provides that “a pleading requires a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). The standard is

met “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Claims for copyright

infringement may be pled under the general pleading requirements of Fed. R. Civ. P. 8.”

Downtown Sports, Inc. v. Legacy AH, LLC, No. 1:08-cv-3842-JOF, (N.D. Ga. Apr. 14,

2009); See also, Potter v. Cartoon Network LP, LLLP, No. 1:06-CV-2076-JEC (N.D. Ga.

Aug. 21, 2007). To state a claim for copyright infringement, a plaintiff must show (1)

ownership of a valid copyright and (2) unauthorized copying of protected elements of the

copied work. Lott-Johnson v. Studio 620, Samuel French, Inc., No. 1:11-cv-2205-WSD

(N.D. Ga. Aug. 8, 2011); Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361

(1991); Suntrust Bank v. Houghton Mifflin Co., 268 F. 3d 1257, 1266 (11th Cir. 2001).

“At the motion to dismiss stage, an allegation of ownership of the copyright at issue

alongside proper registration is enough to satisfy the first prong.” Wisser v. Morris

Visitor Publ’ns, LLC, No. 118-150 (S.D. Ga. Mar. 17, 2020). “Plaintiff may fulfill the

second element by pleading enough facts to demonstrate a defendant’s potential access to

and production of substantially similar works.” John Mills, LLC v. Finley, No. 2:19-cv-

                                              2
        Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 3 of 28




275-RWS (N.D. Ga. Apr. 14, 2020). The Eleventh Circuit determined that “a reasonable

opportunity to view” constitutes evidence of access. Herzog v. Castle Rock Ent., 193 F.3d

1241, 1249 (11th Cir. 1999). “Dismissal is only appropriate if plaintiffs have not pled

facts supporting each material element of their allegations.” Potter, (N.D. Ga. 2007).

III.   Argument

    A. Substantial Similarity Analysis is Premature at the Motion to Dismiss Stage.

       Defendants ask the Court to determine infringement based on a premature

substantial similarity analysis between the Novel and the Series (collectively, the

“Works”) prior to discovery. See Dkt. No. 7, Ex. A, Defendants’ Memorandum of Law in

Support of Motion to Dismiss (“Defendants’ Motion”). Although Defendants’ Motion is

labeled as a Rule 12(b)(6) motion, Defendants are not seeking dismissal based on

Wooten’s failure to state a plausible claim. In fact, Wooten has exceeded the Rule 8(a)

pleading requirements by: (1) producing his copyright registration (See Compl., Ex. A);

(2) asserting that Defendants had a reasonable opportunity to view the Novel and

therefore had access (Compl. ¶¶ 18-20, 38, and Ex. B); and (3) producing a meticulously

detailed chart and analysis of 46 substantial, and even striking, similarities between the

Works (See Compl., Ex. A and Ex. C).1 Defendants are instead attempting to hastily



1
 Alfred v. Walt Disney Company, 821 Fed. Appx. 727, 729 (9th Cir. 2020) (finding that
“at this stage of the litigation, it is difficult to know whether such elements [the two
                                              3
        Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 4 of 28




pressure the Court into an infringement decision, which would be premature without

addressing the remaining factual disputes, including Defendants’ access and whether

copying actually occurred. 2 See Compl. ¶¶18-20, 38, and Ex. B. Tellingly, neither the

Northern District of Georgia nor the Eleventh Circuit has ever dismissed a case based on

substantial similarity at the motion to dismiss stage. Indeed, the Eleventh Circuit has

never directly addressed whether a district court can determine infringement based on

substantial similarity at the motion to dismiss stage. Notably, this Court recognizes the

“well-established proposition that issues of substantial similarity are fact issues generally

left for jury resolution.” Original Appalachian Artworks v. Schlaifer Nance, 679 F. Supp.

1564, 1574 (N.D. Ga. 1987). 3

      Additionally, the Defendants’ reliance on Sieger is misguided because that case

involved copyright infringement of architecture, for which a heightened level of analysis

is required because the “average observer” is not average at all; rather “the ‘average

observer’ is one who is fully aware of the law, trained to understand the elements of




works share in common generic, pirate-movie themes] are indeed unprotectible material”
and that “additional evidence would help inform the question of substantial similarity”).
2
  For purposes of a motion to dismiss, the Court must take the facts in a complaint as true
and construe them in the light most favorable to the plaintiff. Sieger Suarez Architectural
P'ship, Inc. v. Arquitectonica Int'l Corp., 998 F. Supp. 2d 1340, 1345 (S.D. Fla. 2014).
3
  After noting the well-established principle, the court engaged in substantial similarity
analysis at the summary judgment stage, because the case involved complex copyright
claims related to dolls where the copyright was based on a licensing agreement.
                                              4
        Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 5 of 28




infringement and protectable features, with knowledge of architectural designs, and with

experience to decide the facts of a given case.” Sieger, 998 F. Supp. 2d at 1347. The court

found that although “the Eleventh Circuit has defined substantial similarity as existing

‘where an average lay observer would recognize the alleged copy as having been

appropriated from the copyrighted work’”4, here, the court would be more suited to

analyze substantial similarities between the architectural works than a lay observer. Id. at

1349. To that end, Sieger is distinguishable because it involves architectural works and

because it cites to Eleventh Circuit case law that solely involves architecture and an

analysis of substantial similarity at the summary judgment stage. Although other circuits

have decided infringement based on substantial similarity of non-architectural works at

the dismissal stage, those decisions are non-binding over this Court.5

      Contrastingly, the case at hand involves non-architectural works, the Novel and the

Series, which are both targeted to appeal to young adult audiences. When dramatic works

are at issue, substantial similarity requires a quantitative analysis, as well as “the intrinsic

test of the response of an ordinary reasonable person, a form of qualitative analysis.” 6



4
  Orig. Appalachian Artworks, Inc. v. Toy Loft, Inc., 684 F.2d 821, 829 (11th Cir.1982).
5
  Notably, the Tenth Circuit considered substantial similarity at the motion to dismiss
stage for copyright infringement of a novel “after nearly a year of discovery.” (emphasis
added). Jacobsen v. Deseret Book Co., 287 F.3d 936, 940 (10th Cir. 2002).
6
  Metro-Goldwyn-Mayer, Inc. v. Showcase Atlanta Co-op., 479 F. Supp. 351, 356 (N.D.
Ga. 1979) (finding substantial similarity in foundation, story line, material of locale,
                                               5
        Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 6 of 28




Such young adults meet the Eleventh Circuit’s definition of the “lay observer” because

they are readers and viewers without training or experience in copyright infringement.

Given that this case involves non-architectural works that do not require a heightened

level of legal copyright knowledge and expertise to analyze substantial similarities, there

is no need for this Court to determine non-infringement now because a lay observer can

and should determine the substantial similarities.

      Moreover, the Eleventh Circuit found that “summary judgment may be

inappropriate in certain types of copyright infringement cases.” Intervest v. Canterbury,

554 F.3d 914, 920 (11th Cir. 2008). In particular, cases where: “(1) because access has

been established, the crucial issue is substantial similarity; (2) there may be substantial

similarity with respect to the non-copyrightable elements of the two works compared; and

(3) as to the protectable elements, there is substantial dissimilarity.” Id.7. Here, while

Wooten has alleged access, it has not been established 8. Compl., ¶ 20. In fact, Defendants

have outright denied access, rendering this issue directly in dispute. Defendants’ Motion,

8, n. 3. Accordingly, because access is in dispute, this case falls squarely outside of the




setting, characters, situations, and relationships, and near verbatim dialogue between a
dramatic novel/movie and a comedic musical).
7
  The parties stipulated that defendant had access to the work at issue, so the case turned
on substantial similarity. Intervest v. Canterbury, No. 07-12596 (M.D. Fla. 2007).
8
  Wooten’s Complaint establishes a reasonable inference that Defendants had access.
Wooten also reserves the right to further establish access through discovery in this case.
                                               6
        Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 7 of 28




type of case the Eleventh Circuit has recognized as appropriate for summary judgment.

Accordingly, if this case is not appropriate for summary judgment without establishing

access, it is likewise inappropriate for dismissal.

      Additionally, the standard to survive a Rule 12(b)(6) motion is whether the court

may draw a reasonable inference that the defendant is liable for the misconduct alleged.

Twombly, 550 U.S. at 556. 9 Notably, Defendants have not contested Wooten’s ownership

of the copyright; rather, they focus on the second prong. The second prong entails proof

of both factual and legal copying, namely: (1) as a factual matter, the defendant copied

portions of the plaintiff’s work; and (2) as a mixed issue of fact and law, the copied

portions of the work are protectable expressions. Peter Letterese & Associates, Inc. v.

World Institute of Scientology Enterprises, Int’l, 533 F.3d 1287, 1300 (11th Cir. 2008).

“In the absence of direct proof, factual copying may be inferred from circumstantial

evidence, either through establishing that the works are ‘strikingly similar’ …or through

‘proof of access to the copyrighted work and probative similarity.’” Id. The Eleventh

Circuits finds that “a reasonable opportunity to view” constitutes evidence of access.

Herzog, 193 F.3d at 1249. Further, “[s]triking similarity exists where the items are so

similar in appearance that the possibility of independent creation, coincidence, and prior



9
 As discussed, a plaintiff states a claim of infringement if he alleges ownership of the
copyright at issue, alleges potential access, and produces substantially similar works.
                                              7
        Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 8 of 28




common source are, as a practical matter, precluded.” Collective v. Pucciano, 247 F.

Supp. 3d 1322, 1342 (N.D. Ga. 2017).

      Here, the Court may draw a reasonable inference of infringement because Wooten

has plausibly pled the elements of infringement by producing his copyright registration

(See Compl., Ex. A), asserting that Defendants had reasonable opportunity to view the

Novel and therefore had access (Compl. ¶¶ 18-20, 38, and Ex. B), and producing a

meticulously detailed chart consisting of 46 substantial, and even striking, similarities

between the Works (See Dkt. 1 Compl., Ex. A and Ex. C). “To require a plaintiff to do

more, at the motion to dismiss stage, would be to subject copyright plaintiffs to a

heightened level of pleading, something this Court has been strictly proscribed from

doing.” ICC Evaluation Serv. v. Int'l Ass'n of Plumbing & Mech. S, No. 16-54

(EGS)(DAR) (D.D.C. Apr. 17, 2020) (citing Warren v. John Wiley & Sons, Inc., 952 F.

Supp. 2d 610 (S.D.N.Y. 2013)). Thus, this Court should deny Defendants’ Motion

because Wooten has satisfied the pleading requirements and because dismissal based on

substantial similarity prior to discovery is premature and unwarranted.

   B. The Substantial Similarities Consist of Protectable Elements.

      Defendants contend that the Works are not substantially similar because the cited

similarities are not protectable. However, even when individual elements are not

protectable, their “[o]riginal selection, coordination, and arrangement may be

                                              8
        Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 9 of 28




protectable.’” Alfred, No. 19-55669, at *3 10. Copyright law protects original expressions

of ideas, including both literal and non-literal expressions of a work. Peter Letterese, 533

F.3d at 1302. Literal similarity refers to verbatim copying or paraphrasing, whereas

comprehensive non-literal similarity concerns the non-literal elements of a work and is

“evident where the fundamental essence or structure of one work is duplicated in

another.” Id. at 1304 n.19 (citing Palmer v. Braun, 287 F.3d 1325, 1330 (11th Cir.

2002)). “‘[I]n many copyright cases, the line between idea and expression is not easily

drawn,’ and is to be determined on the totality of the facts.” Id. at 1305 (citing Palmer,

287 F.3d at 1334); see also Suntrust Bank, 268 F.3d at 1266 (“although ‘stock scenes and

hackneyed character types’ at one end of the spectrum are considered ideas, ‘as plots

become more intricately detailed and characters become more idiosyncratic, they at some

point cross the line into ‘expression.’”).

      When comparing the Works, substantial similarities in both the literal and non-

literal aspects of the Novel are readily apparent in the Series. Wooten addresses each


10
  The Ninth Circuit reversed dismissal of an infringement claim that was based on the
district court’s conclusion that many of the similarities were unprotected, generic, pirate-
movie tropes. In reversing, the court found sufficient similarities to survive dismissal
where both works begin with a prologue that occurs ten years prior; introduce characters
during battle; involve treasure stories that occur on islands and jewel-filled caves; include
past stories of betrayal; contain fearful moments; focus on the redemption of a young,
rogue pirate; and share some similarities in dialogue and tone.” Similarly, here, the Novel
and Series share sufficient similarities to survive a motion to dismiss.

                                              9
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 10 of 28




similarity in the order in which they are discussed in Defendants’ Motion.

      (i)    Plot and Sequence of Events

      As discussed, the Works are both adventure/mystery stories that follow the

protagonists 11 on their search for a long-lost, hidden treasure. Although the idea of

treasure hunting in an adventure novel is not copyrightable, Wooten’s expression,

including the plot, sequence of events, characters, mood, and setting, is copyrightable.

Indeed, as the story arc, characters, and scenes develop, the treasure hunting plot evolves

from a general idea into a protectable artistic expression. To support the argument that

the Novel’s plot is not protectable, Defendants handpick minor differences, ignore the

overwhelming number of similarities, and erroneously rely on a myriad of cases where

general themes were found uncopyrightable. For example, the Defendants’ reliance on

Beal is misguided not only because the general plot of foreign rulers coming to America

to meet their wives is uncopyrightable, but because the subplot of the allegedly infringed

work involving political unrest was entirely missing from the movie, which greatly

affected the mood, thus creating a notable distinction between the works. Beal v.

Paramount Pictures Corp., 20 F.3d 454, 461 (11th Cir. 1994). Aside from the fact that

the decision was reached at the summary judgment stage, Beal is distinguishable because



11
  Nathan, Ben, Otto, and Skipper are the protagonists of the Novel. John B., J.J., Kiara,
and Pope are the protagonists of the Series.
                                             10
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 11 of 28




the Series contains nearly the entire plot of the Novel. Although the Works each contain

their own minor, diverging subplots, the additional subplots do not negate or override the

substantial similarities evident when comparing the main plots of the Works.

      Also, in Beal, the court’s finding of a lack of substantial similarity as to plot turned

on “great differences in expression, as well as differences in ideas.” Id. at 460-61. Here,

there are numerous examples of substantial similarities in the expression of ideas. For

example, both the Works are (1) set in and around the Outer Banks of North Carolina12;

(2) involve four treasure hunters searching for hidden treasure from a fabled pirate ship 13;

(3) the protagonists are warned to stay away from a particular local waterway 14; (4) while

SCUBA diving, the protagonists happen upon a round object15; (5) which contains the

first clue to the treasure 16; (6) immediately after obtaining the round object, two armed,

mysterious, men appear, who attempt to steal the round object 17; (7) those men terrorize

the protagonists by chasing them through a residential neighborhood 18; (8) the clue on the

round object ultimately leads the protagonists to a mausoleum19; (9) at the mausoleum


12
   Dkt. No. 8, Affidavit, Ex. 1 at 4 and Ex. 2, Ep. 1 at 2:06.
13
   In the Novel, the pirate ship is the Queen Anne’s Revenge (Ex. 1 at 3), and, in the
Series, the HMS Royal Merchant (Ex. 2, Ep. 1 at 31:02).
14
   Ex. 1 at 5; Ex. 2, Ep. 1 at 37:16.
15
   Ex. 1 at 9; Ex. 2, Ep. 1 at 50:25.
16
   Ex. 1 at 10; Ex. 2, Ep. 2. at 13:01, 40:54.
17
   Ex. 1 at 11; Ex. 2, Ep. 1 at 48:24.
18
   Ex. 1 at 19, 21-22; Ex. 2, Ep. 2 at 34:24.
19
   Ex. 1 at 27-29; Ex. 2, Ep. 2 at 40:54.
                                             11
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 12 of 28




they uncover additional clues to the treasure, including coordinates on a map 20; (10)

historical portraits also play a critical role in guiding the protagonists to the treasure21;

(11) the final clues to the treasure involve a complex combination of references to

water22, numbers 23, and stone 24; (12) the treasure is ultimately discovered by the

protagonists in the recess of an underground shaft 25; (13) the protagonists leave the

treasure behind following an unexpected encounter with an armed assailant 26; (14) the

treasure is stolen by the antagonists before the protagonists can return to extract it 27; (15)

a co-conspirator of the rich benefactor (the villain) shoots the sheriff who attempts to stop

the treasure from being stolen 28; and (16) the treasure is then exported internationally by




20
   Ex. 1 at 30, 35 (protagonists discover a clue on the wall of the mausoleum “Keep me as
the apple of the eye, hide me under the shadow of thy wings.’”, which leads them to a
clue hidden behind an eagle carving, which turns out to contain coordinates on a map);
Ex. 2, Ep. 3 at 0:16, 2:14 (protagonists discover a clue in a FedEx envelope addressed
“for Bird” hidden inside the mausoleum, including a map with coordinates).
21
   Ex. 1 at 18; Ex. 2, Ep. 4 at 35:22 and Ep. 5 at 7:30.
22
   Ex. 1 at 10(“waters shall overflow the hiding place”). Ex. 2, Ep. 5 at 7:30 (“Harvest the
wheat near the water”).
23
   Ex. 1 at 24 (“7 right and 7 left and 7 down to find the chest”). Ex. 2, Ep. 5 at 7:30
(“Harvest the wheat near the water in parcel 9”).
24
   Ex. 1 at 24 (“Go through the stone”). Ex. 2, Ep. 6 at 4:33-4:42 (protagonists find
“parcel 9” by looking for “an old stone wall,” using the plat map of Tannyhill, which is
found at Mrs. Crain’s home).
25
   Ex. 1 at 60; Ex. 2, Ep. 6 at 45:40.
26
   Ex. 1 at 59-62; Ex. 2, Ep. 6 at 47:33.
27
   Ex. 1 at 63; Ex. 2, Ep. 8 at 27:19.
28
   Ex. 1 at 62; Ex. 2, Ep. 8 at 42:34.
                                               12
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 13 of 28




private plane at the villain’s direction 29. Indeed, the main plots off the Works are nearly

identical in expression and sequence.30

      Additionally, Defendants rely on various cases from outside circuits that simply

show that general themes and common scenes naturally flowing therefrom are not

protectable expressions. Defendants’ emphasis on such cases is misplaced because

Wooten is not claiming substantial similarity solely because the Works generally involve

treasure hunts and chase scenes, but because specific details relating to theme, plot,

characters, scenes, mood, and pace are substantially similar in expression and sequence.

See Compl., Ex. C.

      Pocket Watch v. Compass. In both the Novel and the Series, a substantially

similar round object on a chain (pocket watch and compass, respectively) is discovered

while SCUBA diving after the protagonists go out to sea since receiving warnings to stay

out of a local waterway. Immediately after finding the round objects, two dangerous men

attempt to seize the object for themselves by boat31. Although antagonists seeking

treasure are commonplace in treasure hunt plots, the details, timing, and manner in which

the antagonists appear is a substantially similar, protectable expression. The round



29
   Ex. 1 at 74; Ex. 2, Ep. 8 at 30:18 and Ep. 9 at 3:36.
30
   “[P]rotection covers the ‘pattern’ of the work…the sequence of events” Herzog, 193
F.3d at 1249.
31
   Ex. 1 at 11; Ex. 2, Ep. 1 at 47:55.
                                              13
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 14 of 28




objects are then reinforced as clues when the protagonists discover images of prominent

male figures in possession of them32. The clues on the round objects also lead the

protagonists to mausoleums to discover additional clues. Although one may characterize

the round object as a pocket watch or a compass (interestingly, neither of which are used

for their utilitarian purpose), the role of the round object in both Works remains

functionally and prominently the same. Additionally, the protagonists in both Works

ultimately surrender the round object to compromised local sheriffs.33

      Mausoleum. In both Works, the clues etched on the round objects lead the

protagonists to a cemetery containing a targeted mausoleum where additional clues are

discovered. In the Novel, the protagonists find a clue hidden behind the wing of an eagle

carving (Ex. 1 at 30). In the Series, an envelope is discovered inside the crypt labeled

“For Bird” with additional clues inside (Ex. 2, Ep. 3 at 0:16-2:05). The clue behind the

bird statue and the clue inside the “Bird” envelope both reveal coordinates on a map. The

authors of both Works clearly sought to invoke an avian theme at the mausoleum prior to

introducing a map. In both works, the treasure hunters are chased out of the graveyard,




32
   Ex. 1 at 18 (portraits of North Carolina Governor Charles Eden wearing the pocket
watch); Ex. 2, Ep. 2 at 12:09 (photographs of John B.’s ancestors with the compass).
33
   Ex. 1 at 26 (Otto willingly surrenders the pocket watch to Deputy Stone); Ex. 2, Ep. 2
at 36:40 (John B. willingly, albeit reluctantly, gives the compass to Sheriff Peterkin).
                                             14
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 15 of 28




ending with a wardrobe mishap 34. The events surrounding the mausoleum in the Works

are near replicas, starting with the clues on the round objects leading to the crypt, the

bird-themed clues and introduction of a map, and concluding with get-away scenes and

clothing mishaps.

      Churches. In both Works, the churches play an important role in furthering the

plot and sequence of events. While the Series features an old Victorian home instead of a

church, such distinction is immaterial as the scenes are still identical. Indeed, the first

church scene in the Novel (Ex. 1 at 17-18) mirrors the scene at Mrs. Crain’s house in the

Series (Ep. 6 10:08), and the second church scene in the Series (Ep. 9 at 46:14) mirrors

the scene at Darwin’s house in the Novel (Ex. 1 at 70). In the first visit to the church in

the Novel, Nathan and Ben search the “four cornerstones” (Ex. 1 at 17). Likewise, in the

Series, Pope suggests that they search the four corners, saying “I’ll take the northeast

quadrant; you take the northwest.” (Ex. 2, Ep. 6 at 9:44) The protagonists in each case

discover a small wooden door leading to the dark basement, which they enter35. In both

scenes, the protagonists encounter danger when, in the Novel, a “large man” attempts to

subordinate the twins (Ex. 1 at 19) and, in the Series, Mrs. Crain attempts to shoot the

protagonists. (Ex. 2, Ep. 6 at 47:33). In the protagonists’ second visit to the church in the


34
   Ex. 1 at 31 (caretaker is caught by his jacket and leaves it behind on the fence); Ex. 2,
Ep. 3 at 1:17 (Pope’s shorts get caught on the gate, which he leaves behind).
35
   Ex. 1 at 18; Ex. 2, Ep. 6 at 10:08.
                                              15
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 16 of 28




Series, a fire is set inside the church (Ex. 2, Ep. 9 at 46:14), allowing John B and Sarah to

escape (Id. Ep. 9 at 48:14). Likewise, in the Novel, Jonathon and Martha Pennywise set a

fire inside Darwin’s house, allowing them to escape (Ex. 1 at 70). That in both Works the

protagonists and protagonists’ parents, respectively, would benefit from a fire set to the

building where they were trapped in order to escape their captors at a pivotal plot point is

a protectable expression that cannot be dismissed as mere coincidence. 36

      Retrieval of Treasure. While retrieval of treasure is a naturally flowing and

unprotectable scene in any treasure hunt, the literal and non-literal details and expression

of the scene that appear in both Works indicate infringement. Specifically, both treasures

are found in isolated, underground shafts 37 where the protagonists’ first instinct is to drop

a small object to test its depth 38 and form a makeshift rappel system using ropes to lower

Otto and John B, respectively, into the shaft. 39 While the idea of an alarming discovery of

human skulls is often synonymous with treasure hunt stories, it is remarkable that in both

Works, the only instance of such discovery occurs in relation to the shaft scene 40. In both

cases, neither skulls are tied directly to the treasure or the concealment thereof. Even


36
   “To be sure, there are striking differences between the two works, as well—but the
selection and arrangement of the similarities between them is more than de minimis.”
Disney, 821 Fed. Appx. at 729.
37
   Ex. 1 at 60; Ex. 2, Ep. 6 at 12:34.
38
   Ex. 1 at 59 (Otto drops a coin); Ex. 2, Ep. 6 at 12:34 (Pope drops a rock).
39
   Ex. 1 at 60; Ex. 2, Ep. 6 at 40:37.
40
   Ex. 1 at 44; Ex. 2, Ep. 6 at 43:44
                                              16
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 17 of 28




more telling, the treasure is further hidden in a recess in the shaft 41, a specific and unique

location for the treasure rather than it simply being found at the bottom of the shaft.

Furthermore, the protagonists in both Works are forced to leave the treasure behind due

to an unexpected encounter with an armed intruder.42 When they return to retrieve the

treasure, they discover it has already been taken and the identity of the thief is revealed

by a clue left behind with the thief’s name on it. 43 In both Works, the Sheriff is shot by a

co-conspirator of the villain when the Sheriff attempts to thwart the antagonists from

stealing the treasure.44 The treasure is then exported out of the country on a private plane

at the direction of the villain. 45 Such literal similarities are impossible to ignore when

they go beyond the general theme of retrieving treasure. Indeed, the literal and non-literal

similarities in the manner and sequence in which the treasure is discovered, retrieved,

violently fought over, unexpectedly stolen, and then transported internationally are

protectable and unique expressions clearly copied from the Novel.

      Additional Similarities. In addition to the stark examples described above, further


41
   Ex. 1 at 67; Ex. 2, Ep. 6 at 44:01
42
   Ex. 1 at 62 (protagonists are ambushed by Horngold, who non-fatally shoots Otto and
Sheriff Spotswood with his pistol); Ex. 2, Ep. 6 at 47:33 (protagonists are ambushed by
Mrs. Crain, who non-fatally shoots at them with her shotgun).
43
   Ex. 1 at 63 (“THE CHEST IS GONE!”); Ex. 2, Ep. 8 at 27:19.
44
   Ex. 1 at 62 (Sheriff Spotswood is shot by Horngold); Ex. 2, Ep. 8 at 42:34 (Sheriff
Peterkin is shot by Rafe Cameron, son-turned-co-conspirator of the villain). In both
cases, the sheriffs were shot while trying to stop the treasure from being stolen.
45
   Ex. 1 at 74; Ex. 2, Ep. 9 at 3:36.
                                              17
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 18 of 28




examples of infringement are evidenced by the lifting of salient elements from the Novel,

which bear no impact on the Series’ plot. For example, in the Novel, after Horngold

presents himself as U.S. Department of Homeland Security agent, Otto exclaims, “You’re

telling me those men were some kind of threat to national security?” (Ex. 1 at 12),

whereas in the Series, John B exaggerates to Sarah, “It’s a matter of national security!”

(Ex. 2, Ep. 4 at 11:40), despite the story having no known national or international scope

at that point. Also, in the Novel, Ben says to Nathan, in relation to their escape plan, “I

was going to tell her I sleepwalk” (Ex. 1 at 52), whereas, in the Series, Sarah randomly

says to John B, “I have to warn you: I sleepwalk.” (Ex. 2, Ep. 6 at 1:16). Additionally, in

the Novel, Nathan and Ben hitch a boat ride to Bath, a coastal town, to search for clues

(Ex. 1 at 27). Similarly, in the Series, John B and Sarah hitch a boat ride to Chapel Hill to

search for clues (Ex. 2, Ep. 4 at 16:40). Curiously, though, Chapel Hill is not a coastal

town – it sits 150 miles inland – so the boat ride makes no sense in the Series, to which

Defendants had to conjure a public explanation for the gaffe46. Indeed, the Series is

replete with inextricable similarities like these, which, when considered in the aggregate,

cannot be dismissed as inconsequential or mere coincidence.




 “Producer of Netflix’s ‘Outer Banks’ explains geography gaffe.” Associated Press,
46

April 24, 2020, https://apnews.com/article/9416809db04f12501b022a5668225a0b
                                              18
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 19 of 28




      Characters. In addition to substantial similarities in setting, plot, sequence, dialog,

and other parallels between the Works, the main characters in the Series mirror those in the

Novel. The Works are both principally told through the perspective of the protagonists, and

four appears to be the perfect number for a treasure hunting posse.

      Nathan and Ben v. J.B. and J.J. Nathan and Ben are identical twins who share a

close brotherly bond, just like the Series’ two main protagonists, John B. and J.J., who have

been best friends since third grade (Ex. 2, Ep. 1 at 3:24) and share similar life

circumstances. J.J. excitedly sings, “We are family!”, suggesting a strong familial bond

(Id. at 29:25). J.J. also observes that he and John B “got nothin’ to lose” (Id. at 38:42),

revealing their similar lot in life, in contrast to Pope and Kiara. The literal and figurative

twin characteristics of Nathan and Ben compared to J.B. and J.J. are evident early on in

both Works.

      Otto and Pope. Pope is the group member in the Series most closely aligned with

Otto, as they are both uniquely characterized as skeptics and intellectuals who throw away

their shot at academia47. Although Otto is older than Pope, this difference does not override

the undeniable similarities between their academic interests and general skepticism.


47
   Ex. 1 at 7 (Otto is described as having “thrown away six years of college to become a
treasure hunter”); Ex. 2, Ep. 1 at 4:22 (Pope is described as the “brains of the operation”
and the “smartest person [John B] know[s]”); Id. Ep. 8 at 32:54 (Pope abandons his
interview for a scholarship to pursue the treasure, throwing away his opportunity to go to
college).
                                             19
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 20 of 28




      Skipper and Kiara. Skipper and Kiara both serve as the androgynous sidekicks who

act as lookouts for the group 48. Though Skipper is a male dog, he is described as having

feminine qualities in the Novel, where it states, “[W]hen it came to the boys he was as

protective as a mother.” (Ex. 1 at 8). Similarly, Kiara is a tomboy with both feminine and

masculine traits who is fiercely protective of her friends.

      Mr. and Mrs. Pennywise and John B’s Father. In both Works, the main characters’

parents are notably absent, which plays a key role throughout the main story arc 49.

Additionally, the rich benefactors conspire to steal the treasure in part by endangering the

lives of the protagonists’ parent(s)50. In both Works, the actual harm or threat of harm to

the parent(s) motivates the protagonists to act 51.

      Darwin and Ward. The Novel and the Series each feature a rich benefactor as the

primary villain who is secretly plotting to steal the treasure. In each case, the treasure


48
   Ex. 1 at 8 (Martha Pennywise encourages Nathan, Ben, and Otto to take Skipper with
them as a look-out on the boat, and that she “would feel a lot better if you have Skipper’s
eyes and ears on the boat with you”); Ex. 2, Ep. 1 at 17:18 (Kiara volunteers to serve as
the “lookout” on the boat).
49
   Ex. 1 at 8 (Nathan and Ben’s parents are absent because they’re on a trip to Europe);
Ex. 2, Ep. 1 at 5:16 (John B’s father is absent due to being presumed dead or missing).
50
   Ex. 1 at 67-68 (Nathan and Ben’s parents are kidnapped by Darwin and held for
ransom); Ex. 2, Ep. 8 at 8:41-10:26 (J.J. suggests that John B’s father may have been
kidnapped, and it is later revealed that Ward nearly killed John B’s father on his boat,
then tossed his body into the sea).
51
   Ex. 1 at 73 (the protagonists agree to relinquish the treasure to Darwin in exchange for
their parents’ release); Ex. 2, Ep. 8 at 8:41-10:26, 15:47 (John B determines that Ward
killed his father, prompting John B to “come for” Ward (Ex. 2, Ep. 10 at 45:09)).
                                              20
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 21 of 28




represents what the rich men crave most in the world: for Darwin, it’s more power (Ex. 1

at 69), and for Ward, it’s $400 million in gold (Ex. 2, Ep. 1 at 31:02). Although rich

benefactors seeking treasure is an unprotectable idea, it is the literal similarities in the

manner in which these two villains obtain the treasure, including their use of corrupt law

enforcement, the two unknown dangerous men, and their willingness to kidnap and murder

that are protectable expressions.

      Deputy Stone and Sheriff Peterkin. Both Works prominently feature compromised

local law enforcement officials who are secretly working to thwart the protagonists’

treasure hunt52.

      Lastly, virtually all of the above characters in both Works rely heavily on their

experience to commandeer saltwater speed boats, weather dangerous storms, and navigate

the coastal waterways of North Carolina to guide them throughout the story.

      (ii)   Mood

      Defendants argue that the subplots in the Series, which are absent from the Novel,

greatly affect the mood of the Series and further distinguish it from the Novel. However,

the Series’ love triangles and rivalries among the characters are merely incidental, as the



52
  Ex. 1 at 26 (Deputy Stone was ordered by his “employer” to “eliminate” anyone who
was “getting close to finding the treasure”); Ex. 2, Ep. 5 at 10:26, 33:28 (after Sheriff
Peterkin convinces John B to surrender the compass to her, she then covertly turns it over
Ward).
                                             21
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 22 of 28




primary plot is still the treasure hunt, and such subplots in the Series merely enhance the

mood of the primary plot, which is substantially similar in expression to the Novel.

      Additionally, the Defendants’ reliance on Beal to support the argument that the

moods of the Works are dissimilar is misplaced because Beal involved a serious book

with political and romantic overtones, while the allegedly infringing movie was a

comedy. Beal, 20 F.3d at 461. In contrast, here, the moods of both Works start out as

light-hearted, summer adventures that quickly take a dark turn when the treasure hunt

begins. Contrary to Defendants’ position, the Novel also includes scenes filled with

tension, suspense, and violence53. The fact that the Series, but not the Novel, portrays

teens using drugs is largely immaterial and does not affect the overarching similarities in

overall mood, pace, and plot, nor does it create any meaningful distinction between the

Works in a substantial similarity analysis.


53
   Various examples of tension, suspense, and violence in the Novel include scenes where
Nathan and Ben are chased by the mysterious, armed men from the church (Ex. 1 at 19);
Deputy Stone attempting to “eliminate” Nathan and Ben by causing a gas leak in their
home ( Id. at 26); Deputy Stone kidnapping and imprisoning Sheriff Spotswood and Jack
(Id. at 44); Sheriff Spotswood being bound and gagged (Id. at 53); Horngold imprisoning
Otto, Nathan, and Ben in the engine compartment of their boat (Id. at 43) and shooting
holes in the hull in an attempt to drown them (Id. at 45); Horngold threatening the
protagonists in the cave with a pistol, shooting Otto in the hip and Sheriff Spotswood in
the thigh (Id. at 59-62); Horngold threatening to slice Nathan’s throat with a knife (Id. at
61); Darwin’s agents imprisoning the Pennywises against their will (Id. at 69);
Pennywises setting fire to the basement in an attempt to escape and likewise threatening
to set the guard on fire (Id. 70); and Mr. Pennywise shooting his would-be captor in the
right foot (Id. at 71).
                                              22
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 23 of 28




      (i)     Setting

      Defendants allege that the settings in the Works differ because the protagonists in

the Novel travel to the United Kingdom and Israel. The Defendants erroneously ignore

that the primary setting of the Novel still remains in and around the Outer Banks of North

Carolina. The protagonists in the Novel only arrive in Great Britain in Chapter 20 out of

22, with Otto traveling to Jerusalem only in the very last paragraph of the last page, as a

sort of epilogue. Indeed, the Novel’s original setting, the clues, the majority of the plot,

and the treasure itself are all located in and around the Outer Banks and surrounding

areas. Likewise, the Series occurs in and around the coastal region of the Outer Banks,

including a side quest to Chapel Hill, with the final scene ending with Sarah and John B

setting off into international waters to Nassau, Bahamas. (Ex. 2, Ep. 10 at 53:07).

Regardless of the characters’ limited travels, both Works center largely on the Outer

Banks area of North Carolina, which such specific location part and parcel of a unique

and protectable expression that goes beyond an unprotectable general theme such as a

“small rural town”. See Herzog, 193 F.3d at 1257.

      (iii)   Pace

      Defendants admit that both of the Works are fast paced, which is typical in the

adventure genre. Indeed, the Works each feature significant plot developments in the first

chapter or episode, and the pace of developments does not slow down at any point in

                                              23
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 24 of 28




either Work. Wooten agrees that the pace is common for an adventure novel; however, it

is the expression of the pace that is protectable and apparent in both Works.

      As stated above, substantial similarity exists when the average lay observer would

recognize that the Series has misappropriated the Novel. Given the numerous literal and

non-literal similarities between the Works, such as plot, scenes, characters, and settings,

this Court should find that the Series merely renames the characters and settings and

adopts, almost verbatim in some instances, scenes contained in the Novel. Additionally,

although Defendants admonish Wooten for a “cherry-picked list of random

‘similarities’”, the Defendants also engage in hand-picking differences without regard to

the overwhelming similarities in expression and sequence. Thus, the average lay observer

would determine that the Series is substantially similar to the Novel.

   C. Attorney’s Fees

      Wooten voluntarily requests this Court to dismiss his claim for attorney’s fees as

set forth in the prayer of the Complaint. This dismissal does not impact any other claims.

Accordingly, Wooten asks this Court to dismiss its claim for attorney’s fees and requests

leave of court to amend the Complaint to remove this claim appropriately

   D. Punitive Damages

      Defendants seek dismissal of Wooten’s claims for punitive damages under

O.C.G.A. § 13-6-11. While punitive damages may not be recoverable under the Georgia

                                             24
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 25 of 28




statute, they are in fact recoverable under the Copyright Act. Although it is well settled

law that punitive damages are denied when seeking statutory damages, punitive damages

may be awarded in cases seeking actual damages where the Defendants acted with

malice. “Where the contemplated award is actual damages plus profits, such a recovery is

compensatory only and does not address the interests of deterrence and punishment that

are reflected in the principles underlying both punitive damages and statutory damages

for willful infringement.” TVT Records v. Island Def Jam Music Group, 262 F. Supp. 2d

185, 186 (S.D.N.Y. 2003) (holding that the plaintiff’s claims for punitive damages for

copyright infringement found to be willful are not precluded as a matter of law).54 Thus,

Wooten requests leave to amend the complaint to seek punitive damages under the

Copyright Act.

IV.   Conclusion

      For the foregoing reasons, Defendants’ motion to dismiss should be denied

because Wooten’s copyright claims satisfy all pleading requirements, and it is premature

to determine substantial similarity between the Works prior to discovery.




54
   “The logical circumstance in which such damages would be available, provided the
requisite malice is indicated, is in cases such as this one where the available damages
exclude statutory damages, or where actual damages plus profits are available as an
alternative to statutory damages” Id. at 187.
                                             25
Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 26 of 28




Respectfully submitted this 29th day of March 2021.

                                     /Marcy L. Sperry/
                                     Marcy L. Sperry, Esq.
                                     Georgia Bar No. 455561
                                     marcy@vividip.com
                                     Melissa F. Castro, Esq.
                                     Georgia Bar No. 384781
                                     melissa@vividip.com
                                     Sperry IP Law d/b/a Vivid IP
                                     3017 Bolling Way, NE
                                     Atlanta, Georgia 30305
                                     (404) 474-1600

                                     Attorneys for Plaintiff




                                    26
      Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 27 of 28




                        CERTIFICATE OF COMPLIANCE

         I hereby certify, pursuant to L.R. 5.1B and 7.1D of the Northern District of

Georgia, that the foregoing Response to Defendants’ Motion to Dismiss complies with the

font and point selection in accordance with L.R. 5.1B and was prepared using 14-point

Times New Roman font.

                                                 /Marcy L. Sperry/
                                                 Marcy L. Sperry, Esq.




                                          27
       Case 1:20-cv-05166-TCB Document 19 Filed 03/29/21 Page 28 of 28




                           CERTIFICATE OF SERVICE


         I hereby certify that on this 29th day of March 2021, I electronically filed the

foregoing Response to Defendants’ Motion to Dismiss, with the Clerk of Court using the

CM/ECF system, which will automatically send email notification of such filing to all

attorneys of record.

                                                  /Marcy L. Sperry/
                                                  Marcy L. Sperry, Esq.




                                           28
